DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 6, 2019.  Claims 1-18 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 8, 1019 is in compliance with the provisions of 37 CFT 1.97 and accordingly considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The term "satisfactorily" in claims 5 and 14 is a relative term which renders the claim indefinite.  The term "satisfactorily" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, __________ are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication No. 2010/0217494, to Heft et al. (hereinafter Heft).

As per claim 1, and similarly with respect to claim 10, Heft discloses a system for an automated vehicle (e.g. see Figs. 1 and 2, Abstract, wherein an ICC human-machine interface 60 for a vehicle is provided), comprising: a user input interface ; and an electronic controller programmed with instructions to operate at least one aspect of the automated vehicle (e.g. see Fig. 1 and paragraph 0035, wherein the vehicle includes an ICC unit 10 configured to control speed of the vehicle through a cruise control), configured to process information input through the user input interface (e.g. see Fig. 1 and paragraph 0033, wherein the one-touch button 63a adjust a speed of the vehicle, via the ICC unit), the information including data directed to predetermined parameters related to the at least one aspect of the automated vehicle at a predetermined location, and update the instructions based on the information to alter the least one aspect of the automated vehicle (e.g. see paragraph 0050, wherein operation of the one-touch button 63a causes the vehicle speed to be automatically adjusted to a new posted speed limit (i.e. at a predetermined location comprising the new posted speed limit)).  

As per claim 2, and similarly with respect to claim 11, Heft discloses the features of claims 1 and 10, respectively, and further discloses wherein the predetermined parameters include steering angle of the automated vehicle or speed of the automated vehicle (e.g. see Fig. 1 and paragraph 0035, wherein the vehicle includes an ICC unit 10 configured to control speed of the vehicle through a cruise control).

As per claim 3, and similarly with respect to claim 12, Heft discloses the features of claims 1 and 10, respectively, and further discloses wherein the predetermined parameters include approach of the predetermined location or departure of the predetermined location (e.g. the Office notes that changing of the speed limit, based upon activation of the one-touch button 63a, is effectuated as the approaches and departs from a change in speed limit).

As per claim 4, and similarly with respect to claim 13, Heft discloses the features of claims 1 and 10, respectively, and further discloses wherein the information includes a plurality of ratings related to the least one aspect of the automated vehicle (e.g. the Office notes that ratings would be the selected speeds of the vehicle).

As per claim 5, and similarly with respect to claim 14, Heft discloses the features of claims 4 and 13, respectively, and further discloses wherein the electronic controller is configured to determine whether the least one aspect of the automated vehicle was operated satisfactorily based on the plurality of ratings (e.g. the Office notes that selection of the speed limit would be installed and checked to ensure that the vehicle drives at the required speed).

As per claim 6, and similarly with respect to claim 15, Heft discloses the features of claims 1 and 10, respectively, and further discloses wherein the information includes metadata related to the predetermined location (e.g. see Fig. 1 and paragraph 0027, wherein the ICC unit 10 also receives information from navigation system 40, GPS 41 and map database 42 including posted speed limits at various locations).

As per claim 7, and similarly with respect to claim 16, Heft discloses the features of claims 1 and 10, respectively, and further discloses wherein the metadata includes at least one of geocoordinates or time (e.g. see Fig. 1 and paragraph 0027, wherein the ICC unit 10 also receives information from navigation system 40, GPS 41 and map database 42 including posted speed limits at various locations).

As per claim 8, and similarly with respect to claim 17, Heft discloses the features of claims 1 and 10, respectively, and further discloses wherein each of the predetermined parameters includes a range of operation (e.g. see the Office note that the range of the speed limit (i.e. predetermined parameter) may comprise a range of acceptable speeds (i.e. +/- .5 mph) or may comprise the added or subtracted desired speed inputted through the input operators 63).

As per claim 9, and similarly with respect to claim 18, Heft discloses the features of claims 8 and 17, respectively, and further discloses wherein the electronic controller is configured to alter the range of operation each of the predetermined parameters based on the information (e.g. see the Office note that the out alter the vehicle speed, with respect to posted speeds, through the input operators 63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes U.S. Patent Publications 2020/00398810, 2019/0129438 and 2015/0006013, which pertain to control of autonomous vehicles.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAMES M MCPHERSON/Examiner, Art Unit 3669